Appellant was convicted of selling liquor on Sunday, and fined $20. The information charges that appellant sold as the agent and employe of Humphreys  Finton. There is no question as to the sale. The State was permitted to prove by the witness Mantooth that it was generally understood that Humphreys  Finton were the owners of the saloon and business where the sale occurred. Various objections were urged to the introduction of this testimony, which we think are well taken. We do not believe this character of testimony is admissible as evidence of ownership of a mercantile business. If as a matter of fact Humphreys  Finton were the owners, there are various ways, under our law, by which this could be shown. These parties must take out license and run their business under the terms of the law; they are required to give bond, etc. This testimony was inadmissible.
George Tarrant, the county clerk, testified that he kept a stub book from which retail liquor licenses are issued; and, over the objection of appellant, this stub book was permitted to be read in evidence, or that portion of it which is as follows: "File Number 3. No. ___. $510. Liquor Dealer's License. Issued to Humphreys  Finton. 18. Town of Granbury. Term, twelve months. Commencing on the 3d day of Sept., 1900. Expiring on the 2 day of Sept., 1901. T.H. Hiner, County Clerk. Received this license 9-3, A.D. 1900." We do not believe this testimony was admissible. If there is any statute requiring such a book to be kept, we have been unable to find it. Nor do we believe *Page 494 
it is brought within any of the rules authorizing the introduction of papers or records.
For the errors indicated, the judgment is reversed and the cause remanded.
Reversed and remanded.